
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.51


TECHNOLOGY SUBLICENSE AGREEMENT
(RELATING TO CERTAIN ASIAN COUNTRIES)


        This TECHNOLOGY SUBLICENSE AGREEMENT (this "Agreement"), dated as of
September 26, 2001 (the "Effective Date"), is by and between EarthShell
Corporation, a Delaware corporation ("EarthShell"), and Green Packaging, SDN
BHD, a private limited company organized under the laws of Malaysia ("GP"). Each
of EarthShell and GP may be referred to herein individually as a Party or
collectively as the Parties.

RECITALS

        WHEREAS, pursuant to that certain Amended and Restated License
Agreement, dated February 28, 1995, as amended (the "EKI License Agreement"),
between E. Khashoggi Industries LLC, a Delaware limited liability company
("EKI"), and EarthShell, EarthShell has the exclusive right to utilize, and to
sublicense to others the right to utilize, specified technology to manufacture
and sell certain food service disposables; and

        WHEREAS, EarthShell is willing to grant, and GP desires to accept, a
sublicense of such technology for use in certain food service disposables to be
sold in Korea, Singapore and Malaysia upon the terms and conditions set forth
herein.

AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing recitals and the
covenants and agreements set forth herein, together with other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

        1.    Definitions.    

        Capitalized terms used herein shall have the meanings set forth below:

        (a)  The term "Agreement" shall have the meaning set forth in the
preamble.

        (b)  The term "Bankruptcy" shall mean, with respect to any Person,
(i) such Person (a) admits in writing its inability to pay its debts as they
come due, (b) makes an assignment for the benefit of, or any composition or
arrangement with, its creditors, or (c) a trustee, receiver, liquidator or other
custodian is appointed for itself, its business or all or a substantial part of
its property, (ii) any case or proceeding under any bankruptcy, insolvency or
similar law of any applicable jurisdiction, or any dissolution, winding up or
liquidation case or proceeding shall be commenced in respect of such Person, or
(iii) such Person takes any action to authorize, or in furtherance of, any of
the events described in clauses (i) or (ii) above.

        (c)  The term "Company Improvements" shall have the meaning set forth in
Section 6(b).

        (d)  The term "Confidential Information" shall have the meaning set
forth in Section 16.

        (e)  The term "Gross Profit" means gross profit during the relevant
fiscal period from GP's manufacturing operations with respect to Products
manufactured hereunder, i.e., net sales of Products, adjusted for returns and
allowances, less direct costs of manufacturing including any manufacturing
overhead, but exclusive of taxes, interest, depreciation, selling or general
administrative expenses.

        (f)    The term "Customers" shall mean those prospective customers of
Products that are located in the Territory and that are listed in Exhibit C
hereto.

        (g)  The term "EarthShell" shall have the meaning set forth in the
preamble.

        (h)  The term "EarthShell Improvements" shall have the meaning set forth
in Section 6(a).

--------------------------------------------------------------------------------




        (i)    The term "EarthShell Infringement Action" shall have the meaning
set forth in Section 8(c).

        (j)    The term "EKI License Agreement" shall have the meaning set forth
in the recitals.

        (k)  The term "Gross Sales" shall mean the gross invoice price of
Products sold by GP to Customers during the relevant fiscal period.

        (l)    The term "Improvement" shall mean any improvement, enhancement,
refinement, modification or other new invention or discovery, whether patentable
or unpatentable, deriving from or otherwise relating to, in whole or in part,
any of the claims of any of the Patents described in Exhibit A hereto, any of
the Trade Secrets or the Products.

        (m)  The term "Licensed Patents" shall mean the Patents that are
licensed to EarthShell by EKI pursuant to the EKI License Agreement, including,
without limitation, the Patents that are described on Exhibit A hereto and all
Patents covering Improvements that hereafter are acquired by or licensed to
EarthShell (in the case of any such Patents that are hereafter licensed to
EarthShell, subject to EarthShell having the right to grant sublicenses
thereunder and GP agreeing to pay any royalty that is payable in connection with
exercising rights under any such sublicense).

        (n)  The term "Net Sales" shall mean, with respect to the Products, the
Gross Sales for the relevant fiscal period, reduced by (i) cash, trade or
quantity discounts actually given by GP; and (ii) credits actually allowed by
GP.

        (o)  The term "Patents" shall mean unexpired patents, utility models,
industrial designs, certificates of invention or similar grants of intellectual
property rights that are filed, registered, issued or granted in the Territory,
including without limitation, any divisionals, reissues, continuations,
continuations-in-part, renewals, reexaminations, and extensions of any of the
foregoing, and any applications therefor (and patents which may issue on such
applications).

        (p)  The term "Person" shall mean an individual, partnership,
corporation, limited liability company, trust, governmental or political
subdivision and any other entity that has legal capacity to own property in its
own name and to sue or be sued.

        (q)  The term "Plant Facility" shall have the meaning set forth in
Section 3(a).

        (r)  The term "Products" shall mean the noodle bowl food service
disposable product as further defined by the attached Exhibit B. Upon mutual
agreement the Parties may add to or otherwise change the types of Products
covered by this Agreement by amending Exhibit B in accordance with Section 20
hereof.

        (s)  The term "Representative" shall have the meaning set forth in
Section 5(a).

        (t)    The term "Royalty" shall have the meaning set forth in Section 3.

        (u)  The term "Royalty Report" shall have the meaning set forth in
Section 4(a).

        (v)  The term "Sublicense" shall have the meaning set forth in
Section 2(a).

        (w)  The term "Technology" shall mean the Licensed Patents and the Trade
Secrets.

        (x)  The term "Territory" shall mean the countries of Korea, Singapore
and Malaysia. Upon mutual agreement, the Parties may add or otherwise change the
Territory in accordance with Section 20 hereof.

        (y)  The term "Trade Secrets" shall mean (i) know-how, formulas,
methods, processes, systems and other proprietary information owned by
EarthShell or licensed to EarthShell pursuant to the EKI License Agreement that
are or may be useful or necessary in the production, distribution, use,
marketing or sale of any of the Products, and (ii) subject to Section 6, any

2

--------------------------------------------------------------------------------




non-patented Improvement or other proprietary information now or hereafter owned
by or licensed to EarthShell that is or may be useful or necessary in the
production, distribution, use, marketing or sale of any of the Products.

        (z)  The term "Trademarks" shall have the meaning set forth in
Section 2(d).

        2.    The Sublicense.    

        (a)  Subject to the terms and conditions of this Agreement, EarthShell
hereby grants to GP an exclusive (except as provided in, and subject to,
Section 2(e)), royalty-bearing sublicense to the Technology (the "Sublicense"):

        i.      to make or have made, at the Plant Facility, the Products; and

        ii.    to use, sell, offer to sell, import into and otherwise dispose of
Products to Customers solely within the Territory.

        (b)  GP shall not otherwise have the right to sublicense or transfer the
Technology, or any interest in or rights under the Sublicense; provided that the
rights and obligations of GP in, to and under this Agreement may be assigned to
the extent provided by Section 23. Any purported sublicense or transfer by GP
without such consent shall be null and void and shall constitute a material
breach for purposes of Section 13(b) hereof.

        (c)  GP shall not, directly or indirectly, market, distribute, sell or
attempt to dispose of any Product to any Person outside the Territory, or to any
Person within the Territory, if GP knows or has reason to believe that such
Person intends to use the Product in question outside the Territory. A breach of
the foregoing shall constitute a material breach for purposes of Section 13(b)
hereof.

        (d)  Subject to Section 10(e) hereof, GP is authorized and required to
use, in connection with the marketing, distribution and sale of Products in the
Territory, the trademarks and service marks (collectively, the "Trademarks")
owned by or licensed to EarthShell that are designated to GP by EarthShell prior
to commercial production of the Products by GP or from time to time thereafter.

        (e)  During the term of this Agreement, GP will use commercially
reasonable efforts to achieve at least fifty million dollars (USD $50,000,000)
each year in Net Sales. Notwithstanding the anything herein to the contrary, if
GP is unable to satisfy fully the requirements of any Customer for Products
because of insufficient plant capacity within six (6) months after such Customer
has given GP notice of such requirements in writing (the amount of such
unsatisfied requirements being referred to as "Unfulfilled Customer
Requirements"), GP agrees that the Unfulfilled Customer Requirements for
Products may be satisfied by another EarthShell sublicensee that is designated
by EarthShell without violating the exclusive rights granted by EarthShell
hereunder; provided that GP shall in such event retain its exclusivity with
respect to all Product requirements of such Customer that GP has sufficient
capacity to fulfill on a timely basis.

        (f)    Each supply agreement between GP and a Customer shall be subject
to approval by EarthShell, which approval shall not be unreasonably delayed or
withheld.

        3.    Plant Facility    

        (a)  Within thirty (30) days after the Effective Date, GP will identify
a plant facility in a mutually acceptable location in Malaysia that will be
acquired or leased by GP (the "Plant Facility"). The Plant Facility shall have,
by no later than twelve (12) months after the Effective Date, a minimum
production capacity of one billion (1,000,000,000) units per year. The Plant
Facility will have appropriate capacity and utility hook-ups to safely house and
operate the lines of equipment necessary for GP to meet its production and
revenue obligations under this Agreement, and to provide suitable office, supply
and inventory space, suitable space for the storage of raw materials,
works-in-progress and finished goods, transportation facilities and other
functions

3

--------------------------------------------------------------------------------

necessary to successfully manufacture, sell and distribute the Products. The
size, physical location and specifications of the Plant Facility will be subject
to EarthShell's reasonable approval. The cost of acquiring the Plant Facility
and the cost of any required infrastructure improvements thereto shall be borne
solely by GP. Without limiting the generality of the foregoing, GP shall make a
minimum capital investment of ten million dollars (USD $10,000,000) in the Plant
Facility within twelve (12) months of the Effective Date. GP, at its sole cost
and expense, shall make all repairs and replacements necessary to maintain and
operate the Plant Facility in material compliance with all applicable legal and
administrative code standards of the Territory, and satisfy all applicable
customary and reasonable industry practices with respect thereto in the
Territory throughout the term of this Agreement.

        (b)  GP will permit EarthShell personnel or consultants access to the
Plant Facility as is reasonably necessary in order for them to fulfill
EarthShell's obligations or protect its rights under this Agreement. Prospective
or existing licensee/joint venture partners of EarthShell will be permitted to
have reasonable access to the Plant Facility, upon reasonable advance notice by
EarthShell and during normal business hours, for the purpose of observing the
Plant Facility in operation. Notwithstanding the foregoing, GP will have no
obligation to provide access to the Plant Facility to any prospective or
existing licensee/joint venture partner of EarthShell that has not agreed to
permit access to any plant facility owned or leased by it or a joint venture
entity that is being or in the future will be used to manufacture EarthShell
products.

        (c)  GP will procure and install the number of fully integrated lines of
equipment at each of the Plant Facility as required by GP to meet its production
and revenue obligations under this Agreement. The cost of acquiring and
installing such lines of equipment, including the direct engineering, design,
debugging and start-up fees and expenses shall be borne solely by GP. GP shall
upgrade each material component of an existing line of equipment on a regular
basis and shall make all repairs and replacements necessary to maintain and
operate the lines of equipment in material compliance with all applicable legal
and administrative code standards of the Territory, and satisfy all applicable
customary and reasonable industry practices with respect thereto in the
Territory throughout the term of this Agreement.

        (d)  Without limiting the foregoing, GP shall pay all other costs and
expenses of whatever nature in connection with the start-up and operation of the
Plant Facility and the manufacture, use, sale, offering for sale and importation
into and commercialization of the Products in the Territory.

        4.    Royalty.    

        (a)  In consideration for the grant of the Sublicense, GP shall pay to
EarthShell a royalty (the "Royalty") of twenty percent (20%) of the Net Sales of
Products by GP each month, not to exceed 50% of the Gross Profit during such
month.

        (b)  Within fourteen (14) days of the last day of each calendar quarter,
GP shall pay to EarthShell the Royalty payable in respect of all Products
shipped and invoiced by GP during such calendar quarter. Each Royalty payment
shall be accompanied by a written report (the "Royalty Report") prepared by GP
and certified as accurate by the Chief Financial Officer or Treasurer of GP.
Each Royalty Report shall set forth, for the calendar quarter covered by the
Royalty Report, (i) the number of each of the Products shipped by GP, (ii) the
gross invoice price for each of such Products, and (iii) any reductions to the
gross invoice price for purposes of calculating Net Sales.

        (c)  All Royalty payments due under this Agreement shall be paid by GP
in United States dollars.

        (d)  If GP fails to make a timely payment due under this Section 4,
interest at an annual rate equal to twelve percent (12%) shall accrue on the
amount of payment for each day such payment

4

--------------------------------------------------------------------------------




is overdue; provided, however, that such interest rate shall in no event exceed
the maximum rate permitted by applicable law.

        (e)  Any failure to make timely payment of any Royalty shall constitute
a material breach for purposes of Section 13(b) hereof.

        (f)    EarthShell acknowledges that the Royalties payable by GP to
EarthShell under this Agreement may be subject to withholding taxes that may be
assessed under applicable law by any jurisdiction in the Territory and, if GP is
required to so withhold any tax on Royalties, then the amount of Royalties
actually remitted to EarthShell will be net of such withholding. GP will
promptly furnish EarthShell with the official receipt of payment of these taxes
to the appropriate taxing authority. Following the Effective Date and at
EarthShell's option, the Parties agree to cooperate to restructure the Royalty
payments payable hereunder in a manner that will optimize the tax treatment of
such payments, including by possibly converting the Royalty obligation into a
profits participation by EarthShell in GP (it being agreed that any such
restructuring would not be intended to adversely affect the net economic
benefits intended to be conferred on GP hereby).

        5.    Right to Audit.    

        (a)  GP shall keep and maintain complete and accurate records concerning
the sale of the Products at its principal executive offices or at such other
locations as the Parties shall agree. EarthShell or its designated
representative (the "Representative") shall have the right at its cost and
expense to review the financial and other records of GP on a quarterly basis
during the term of this Agreement during normal business hours and upon
reasonable prior notice to GP.

        (b)  If GP is ultimately determined to have failed to pay to EarthShell
the full amount of a Royalty payment actually due hereunder, GP shall promptly
pay the full amount of such discrepancy to EarthShell, with interest thereon, at
an annual rate equal to twelve percent (12%); provided, however, that such
interest rate shall in no event exceed the maximum rate permitted by applicable
law. Furthermore, should the results of an audit reveal an underpayment of a
Royalty payment due hereunder in excess of five percent (5%), than all costs and
expenses related to such audit shall be reimbursed to EarthShell by GP within
thirty (30) days of the completion of such credit.

        (c)  If GP is ultimately determined to have overpaid EarthShell a
Royalty payment actually due hereunder, EarthShell shall promptly pay the full
amount of the overpayment to GP, with interest thereon, at an annual rate equal
to twelve percent (12%); provided, however, that such interest rate shall in no
event exceed the maximum rate permitted by applicable law.

        6.    Improvements to Technology.    

        (a)  EarthShell will own all Improvements developed by or for EarthShell
(except as may be provided in any agreement with any sublicensee other than GP)
(the "EarthShell Improvements"). Subject to EarthShell's right to do so, all
EarthShell Improvements shall be included in the Technology licensed hereunder
to GP without additional royalty or other obligation being imposed on GP.

        (b)  EarthShell will own all Improvements developed by or for GP (the
"Company Improvements"). All Company Improvements shall be included in the
Technology licensed hereunder to GP without additional royalty or other
obligation being imposed on GP. GP acknowledges that EarthShell shall have the
right to license GP Improvements to third parties on such terms and conditions
as it shall determine which shall not conflict with this Agreement.

        (c)  Improvements developed jointly by EarthShell and GP ("Joint
Improvements") shall be owned by EarthShell. All Joint Improvements shall be
included in the Technology licensed hereunder to GP without additional royalty
or other obligation being imposed on GP. GP

5

--------------------------------------------------------------------------------




acknowledges that EarthShell shall have the right to license Joint Improvements
to third parties on such terms and conditions as it shall determine which shall
not conflict within this Agreement.

        (d)  Any material Improvements developed by or for any third party
(including an EarthShell sublicensee other than GP) and licensed to EarthShell
shall, if requested by GP and subject to EarthShell's right to do so, be
sublicensed to GP hereunder, subject to the applicable terms and conditions of
such sublicense.

        (e)  Each Party that develops or acquires a material Improvement during
the term hereof will disclose such Improvement in writing to the other Party
promptly after the development or acquisition of such Improvement by such Party.

        7.    Patent Matters.    

        (a)  EarthShell shall have the right, in its sole discretion, to
(i) affirmatively seek patent protection for any Improvement at its sole cost
and expense or (ii) maintain any Improvement as a trade secret; provided that
such Improvement shall be maintained as a trade secret during the pendency of
any patent application.

        (b)  GP shall provide EarthShell, at EarthShell's expense, with such
assistance as may be reasonably requested, from time to time, in connection with
efforts to seek patent protection for any Improvement in accordance with
Section 7(a), including the execution of any documents necessary to obtain and
maintain such patent protection.

        8.    Infringement Matters.    

        (a)  Each of EarthShell and GP will promptly, and in any event within
thirty (30) days of discovery, notify the other in writing of any apparent
infringement of the Technology in the Territory which comes to its attention
while this Agreement remains in effect. EarthShell shall have the sole right, at
its sole cost and expense and in its absolute discretion, to bring any suit to
enjoin such infringement and to recover damages therefor for its sole account.

        (b)  In any action brought by EarthShell pursuant to Section 8(a)
hereof, GP shall (i) cooperate fully with EarthShell and provide whatever
assistance is reasonably requested by EarthShell in connection with such suit,
including the preparation and signing of documents at EarthShell's expense.

        (c)  GP shall promptly notify EarthShell in writing of (i) any claim or
threatened claim by any Person that the use of the Technology by GP in
connection with the manufacture, use or sale of any Product by GP or any
Customer infringes or violates the patent, trade secret or other intellectual
property rights of such Person in any of the Territory and (ii) the commencement
of any lawsuit against GP, or any of its respective customers, asserting any
such claim (an "EarthShell Infringement Action"). EarthShell shall assume and
control the defense of any EarthShell Infringement Action, at its sole cost and
expense, irrespective of whether EarthShell is named as a defendant therein. GP
will assist EarthShell in the defense of any EarthShell Infringement Action by
providing such information, fact witnesses and other cooperation as EarthShell
may request from time to time; provided that EarthShell shall reimburse GP for
any out-of-pocket expenses incurred by GP in connection therewith. GP shall have
the right to be represented in connection with an EarthShell Infringement Action
by its own legal counsel, at its own expense, provided that such legal counsel
will act only in an advisory capacity. If EarthShell does not assume the defense
of any EarthShell Infringement Action, GP shall have the right, but not the
obligation, to assume the defense of such lawsuit, utilizing legal counsel of
its choice. EarthShell shall bear the reasonable costs and expenses of such
legal counsel. If GP so assumes the defense of an EarthShell Infringement
Action, GP shall have no right to settle such EarthShell Infringement

6

--------------------------------------------------------------------------------




Action unless GP shall have received the prior written consent of EarthShell
which shall not be unreasonably withheld or delayed.

        (d)  If the court, in any EarthShell Infringement Action, enters a final
and non-appealable order finding that the Technology infringes or violates, in
whole or in part, the intellectual property rights of another Person in any of
the Territory and requiring GP (i) to obtain a license under any third party's
patent not licensed hereunder in order to continue make and sell in the
Territory Products incorporating Technology as contemplated by this Agreement,
and to pay a royalty or fee under such license, and the infringement of such
patent cannot reasonably be avoided by GP, or (ii) to pay any damages on account
of such infringement or violation, EarthShell shall pay the amount of any such
fee or royalty payable and any such damages to the extent that the infringement
or violation found by such court resulted from GP's use of Technology in the
Territory within the scope of the Sublicense granted hereunder; provided that,
in no event shall EarthShell's liability under this Section 8(d) exceed the
specified amount in Section 12(b) hereof.

        9.    Duties and Obligations of EarthShell.    

        In addition to, and not in limitation of, the other duties and
obligations of EarthShell, as set forth in this Agreement, EarthShell shall have
the following obligations hereunder:

        (a)  Within 60 days after the Effective Date, EarthShell shall provide
to GP copies of written materials in which all Trade Secrets necessary for GP
effectively to exercise the rights granted to it under the Sublicense are
disclosed, including without limitation the following:

          (i)  technical and engineering specifications and typical engineering
layouts for the manufacturing process for the Products;

        (ii)  detailed engineering specifications for molds and tooling for the
Products;

        (iii)  detailed specifications for raw materials required for the
manufacture of the Products and lists of approved vendors thereof;

        (iv)  detailed mix designs and process parameters for manufacturing the
Products; and

        (v)  specifications of process equipment for the Products with a list of
approved vendors thereof; and

        (b)  Subject to the availability of EarthShell staff, EarthShell shall,
at GP's request and at EarthShell's then standard hourly rates, provide to GP
technical support including assisting GP in installing the lines of equipment
necessary to make the Products at the Plant Facility, providing direct
engineering, design, and debugging services to GP in connection with the
start-up and operation of the Plant Facility and modifying the Products to meet
the performance requirements of Customers.

        (c)  GP acknowledges that the Board of Directors of EarthShell has not
yet approved and authorized the execution and delivery of this Agreement by
EarthShell and the performance by EarthShell of its obligations hereunder. The
effectiveness of EarthShell's obligations hereunder is subject to the Board of
Directors of EarthShell adopting a resolution that approves and authorizes the
execution and delivery of this Agreement by EarthShell and the performance by
EarthShell of its obligations hereunder.

        10.    Other Duties and Obligations of GP.    

        In addition to, and not in limitation of, the other duties and
obligations of GP, as set forth in this Agreement, GP shall have the following
obligations hereunder:

        (a)  GP shall prominently display and utilize such Trademarks (whether
owned by or licensed to EarthShell) as may be designated by EarthShell from time
to time in connection with the

7

--------------------------------------------------------------------------------

advertisement, marketing, distribution and sale of the Products. The right to
use such Trademarks is included within the Sublicense herein granted. Except as
otherwise agreed by EarthShell, GP shall use its reasonable efforts to cause
each Product manufactured by GP to bear at least one of the Trademarks
designated by EarthShell. The specific placement, size, and detail of any
Trademark on each Product must be approved by EarthShell (which approval shall
not be unreasonably withheld or delayed) GP shall not in any manner represent
that it has any ownership interest any Trademarks licensed hereunder. GP
acknowledges that use of the Trademarks shall not create in its own favor any
right, title, or interest in or to the Trademarks, and that all uses thereof by
GP shall inure to the benefit of EarthShell. GP shall cooperate with EarthShell
in the execution of any appropriate and necessary documents in connection with
the registration of any Trademarks.

        (b)  Upon termination of this Agreement, GP shall cease and desist from
use of the Trademarks in any way, including any word or phrase that is similar
to or likely to be confused with any of the Trademarks. However, in the event of
termination of this Agreement, GP shall have the right to sell existing stock
and inventory of manufactured Products for a period of sixty (60) days and
thereafter shall deliver to EarthShell or its duly authorized representative all
materials upon which the Trademarks appear.

        (c)  GP acknowledges that the Technology in existence on the date hereof
is novel and unique in the foodservice disposable products industry. GP shall
not challenge or question the validity or ownership of the Trademarks or,
subject to the provisions of applicable law, any Licensed Patents. GP shall
continue to make all required payments under this Agreement to EarthShell during
any challenge of the validity of any of the Licensed Patents (or claims thereof)
included in the Technology. In the event GP fails to continue to make such
payments based upon or in connection with such a challenge, EarthShell may at
its option terminate this Agreement upon written notice to GP.

        (d)  GP represents, warrants and covenants to EarthShell that (i) the
Products manufactured by GP shall conform with all of the specifications
provided by EarthShell pursuant to Section 9(a) and that (ii) GP shall maintain
quality standards for the Products in conformity with EarthShell's standard
quality control manual or procedures, which EarthShell agrees shall be
commercially reasonable.

        (e)  GP shall obtain or provide, and maintain at all times, product
liability insurance as is reasonable and customary for the industry with such
insurer as shall be reasonably satisfactory to EarthShell. Each such insurance
policy will require that the insurer give EarthShell at least thirty (30) days
prior written notice of any alteration in or cancellation of the terms of such
policy. GP shall furnish to EarthShell a certificate or other evidence
reasonably satisfactory to EarthShell that such insurance coverage is in effect
and that EarthShell is an additional insured with respect to such policy.

        (f)    GP shall mark all of the Products and related documents with all
applicable patent numbers, in accordance with EarthShell's instructions and as
required by the patent laws in effect in the Territory or as reasonably
instructed by EarthShell.

        (g)  GP or its agents shall be solely responsible for the payment and
discharge of any taxes, duties, or withholdings relating to any transaction of
GP or its agents in connection with the manufacture, use, sale or
commercialization of the Technology or the Products in the Territory, excluding
any tax or duty based on the income of EarthShell.

        (h)  GP grants EarthShell the right of first priority to supply all of
GP's raw materials for Products (the "Raw Materials"). GP shall regularly and
routinely inform EarthShell of all of its requirements for Raw Materials prior
to purchasing any Raw Materials from any other Person. GP may request EarthShell
to submit a bid or proposal offer for the supply of particular Raw

8

--------------------------------------------------------------------------------




Materials. If EarthShell desires to supply particular Raw Materials to GP,
EarthShell may submit a bid or proposal for the supply of such Raw Materials
("Offered Raw Materials") and, if such a bid or proposal is made by EarthShell,
EarthShell and GP shall negotiate in good faith to enter into a supply agreement
or purchase order with regard to such Offered Raw Materials unless GP has
received a written offer from a third-party for such Offered Raw Materials at a
price and on terms and conditions materially more favorable to GP than those
offered or proposed by EarthShell. EarthShell may, no more frequently than once
every 12 months, be permitted to engage an independent accounting firm
reasonably acceptable to GP to conduct an audit solely of GP's obligations under
this Section 10(h). Prior to any such audit, EarthShell shall provide GP with
advance notice, and such audit shall be conducted at the appropriate GP premises
during normal business hours. Such accounting firm shall be required to execute
a written confidentiality agreement with GP prior to commencing such audit and
shall not disclose to EarthShell any confidential information of GP acquired
during such audit. To the extent that such an audit indicates that GP failed to
effectively give EarthShell the right of first offer with respect to the
provision of particular Raw Materials that is contemplated by this Section 10(h)
GP shall pay to EarthShell (i) the actual cost of the audit and (ii) twice the
difference between the price GP paid for such Products and the price offered for
such Raw Materials by EarthShell. The remedy provided in the prior sentence
shall not be exclusive of or limit any other remedies that may be available to
EarthShell.

        (i)    GP represents and warrants to EarthShell that GP presently has
the financial resources required to perform all of its obligations under this
Agreement. During the thirty (30) day period following the Effective Date, GP
shall provide to EarthShell such GP financial statements and other information
as EarthShell may request and is reasonably required to demonstrate to the
satisfaction of EarthShell that GP presently has such resources. Notwithstanding
anything contained in this Agreement to the contrary, this Agreement shall
terminate if, prior to the expiration of the thirty (30) day period following
the Effective Date, GP has not demonstrated to the satisfaction of EarthShell
that GP presently has such resources.

        11.    Representations and Warranties of EarthShell.    

        (a)  EarthShell hereby represents and warrants to GP that EarthShell has
a valid and enforceable license to use the Technology within the scope of the
rights granted under the Sublicense and has the right to sublicense the
Technology to GP within the scope of the rights granted under the Sublicense, as
set forth in this Agreement.

        (b)  EXCEPT AS EXPRESSLY SET FORTH IN SECTION 11(a) OF THIS AGREEMENT,
EARTHSHELL DOES NOT MAKE OR GIVE, AND HEREBY EXPRESSLY DISCLAIMS, ANY AND ALL
WARRANTIES, WHETHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, INCLUDING THE IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, IN REGARD TO
(i) ANY PRODUCTS WHICH MAY BE MANUFACTURED, USED OR SOLD BY GP AND WHICH ARE
BASED UPON OR UTILIZE ANY OF THE TECHNOLOGY; AND (ii) IN REGARD TO ANY SERVICES
PROVIDED TO GP BY EARTHSHELL HEREUNDER.

        (c)  Nothing in this Agreement shall be construed as:

            i.  a warranty or representation by EarthShell as to the validity or
scope of any Licensed Patents;

          ii.  a requirement that EarthShell file any patent application, secure
any patent or maintain any patent in force;

          iii.  conferring a right to use in advertising, publicity or otherwise
any Trademark of EarthShell, except as and to the extent specifically provided
herein; or

9

--------------------------------------------------------------------------------




          iv.  granting by implication, estoppel, or otherwise any license or
rights under patent or other intellectual property rights of EarthShell other
than the Licensed Patents and Trade Secrets included in the Technology, to the
extent sublicensed as provided in Section 2.

        12.    No Consequential Damages; Limitation of Liability.    

        (a)  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY UNDER, OR IN CONNECTION WITH, THIS
AGREEMENT FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
LOSSES, EXPENSES OR DAMAGE WHATSOEVER, INCLUDING, BUT NOT LIMITED TO, LOSS OF
REVENUE OR PROFITS, INCREASED COSTS OF PRODUCTION, DAMAGES OR LOSSES AS A RESULT
OF SUCH OTHER PARTY'S INABILITY TO OPERATE, INABILITY TO FULFILL CONTRACTS WITH
THIRD PARTIES, OR SIMILAR MATTERS OR EVENTS ARISING FROM THE USE OR INABILITY TO
SELL THE PRODUCTS OR ANY FAILURE TO FULFILL A PURCHASE ORDER IN A TIMELY
FASHION, NOR SHALL EITHER PARTY BE LIABLE FOR ANY LOSS, EXPENSE OR DAMAGE
SUFFERED OR INCURRED BY THE OTHER PARTY AS A RESULT OF CLAIMS, DEMANDS, SUITS OR
OTHER PROCEEDINGS BY ANY OTHER PARTY OR PERSONS, WHETHER PRIVATE, PUBLIC OR
GOVERNMENTAL IN NATURE. The limitations, exclusions and disclaimers in this
Agreement shall apply irrespective of the nature of the cause of the action or
demand, including but not limited to breach of contract, negligence, tort or any
other legal theory and shall survive any breach or breaches and/or failure of
the essential purpose of this Agreement, or any remedy contained in this
Agreement.

        (b)  IN NO EVENT SHALL EARTHSHELL'S CUMULATIVE LIABILITY IN RESPECT OF
CLAIMS ARISING UNDER THIS AGREEMENT OR OTHERWISE RELATING TO THE USE,
MANUFACTURE OR SALE OF PRODUCTS (WHETHER IN CONTRACT, TORT OR ANY OTHER THEORY
OF LIABILITY) EXCEED THE AGGREGATE AMOUNT OF ROYALTIES THERETOFORE PAID TO
EARTHSHELL HEREUNDER.

        13.    Term and Termination.    

        (a)  The term of this Agreement shall commence on the Effective Date
and, subject to earlier termination as provided herein, shall continue for a
period of ten (10) years; provided that, upon the mutual written agreement of
the Parties, the term of this Agreement may extend for a renewal term of an
additional period of ten (10) years.

        (b)  Either Party may terminate this Agreement for a material breach by
the other Party of the terms and conditions of this Agreement upon written
notice to the breaching party, which is given no less than thirty (30) days
prior to an effective date of termination, and which specifies in reasonable
detail the nature of such breach. If the breaching Party cures such breach prior
to the effective date of termination, this Agreement shall not terminate and
will continue in full force and effect.

        (c)  Either Party may, by giving the other Party written notice of
termination, immediately terminate this Agreement if upon the occurrence of a
Bankruptcy with respect to the other Party is adjudicated bankrupt, files a
voluntary petition of bankruptcy, makes a general assignment for the benefit of
creditors, is unable to meet its obligations in the normal course of business as
they fall due or if a receiver is appointed on account of the other Party's
insolvency.

        (d)  From and after the effective date of the expiration of the term of
this Agreement or the termination of this Agreement pursuant to this Section 13
hereof, GP shall have no right, whatsoever, to utilize the Technology or
Trademarks, and GP shall promptly return to EarthShell all written materials or
other tangible media containing any Trade Secrets which are then in the
possession of GP. Sections 4, 5, 6, 8, 10(g), 12, 13(d), 14, 15, 16, 17, 18, 19,
and 21 shall survive

10

--------------------------------------------------------------------------------




termination of this Agreement. The obligation of GP to pay to EarthShell the
Royalty for all Products actually sold by GP prior to the effective date of the
expiration or termination of this Agreement shall survive the expiration or
termination of this Agreement.

        14.    Relationship of the Parties.    

        This Agreement shall not create any partnership, joint venture or
similar relationship between GP and EarthShell, and no representation to the
contrary shall be made by either party. Neither GP nor EarthShell shall have any
authority to act for or on behalf of or to bind the other in any fashion, and no
representation to the contrary shall be made by either such party.

        15.    Notices.    

        (a)  Any notice which is required or permitted to be given to a Party
pursuant to this Agreement shall be deemed to have been given only if such
notice is reduced to writing and (a) delivered personally, or (b) sent by a
reputable overnight courier service to the Person in question to the address
given below:

If to EarthShell:   EarthShell Corporation
800 Miramonte Drive
Santa Barbara, CA 93109-1419
United States
Attn: Rick DiPasquale
Telephone: 805-897-2294
Fax: 805-899-3517
If to GP:
 
GP:
Green Packaging, SDN BHD
602 B, Tower B, Uptown 5
5 Jalan SS21/39 Darnansara Uptown
47400 Petaling Jaya, Selangor
Malaysia
Telephone: 603-7665-2377
Fax: 603-7727-3899

        or to such other address as either Party shall have specified by notice
in writing to the other Party at a later point of time.

        (b)  If delivered personally, a notice shall be deemed delivered when
actually received at the address specified above. Any notice given by a
reputable overnight courier shall be deemed delivered on the next business day
following the date it is placed in the possession of such courier.

        16.    Confidentiality.    

        Any information relating to this Agreement, the Technology or the
business of GP or EarthShell is hereinafter referred to as "Confidential
Information." All Confidential Information in tangible form (plans, writings,
drawings, computer software and programs, etc.) or provided to or conveyed
orally or visually, shall be presumed to be proprietary to the disclosing Party
at the time of delivery to the other party; provided that all such information
or material relating to the Technology shall be deemed to be Confidential
Information of EarthShell. All Confidential Information of the disclosing Party
hall be protected by the receiving party from disclosure with the same degree of
care with which the receiving party protects its own Confidential Information of
the disclosing Party from disclosure but in no event with less than a reasonable
degree of care. The receiving party agrees (i) not to disclose such Confidential
Information to any Person except to those of its employees or representatives
who need to know such Confidential Information in connection with the conduct of
its business and who have

11

--------------------------------------------------------------------------------


agreed in writing to maintain the confidentiality of such Confidential
Information, and (ii) that neither it nor any of its employees or
representatives will use such Confidential Information for any purpose other
than in connection with the conduct of its business pursuant to this Agreement;
provided that such restrictions shall not apply if such Confidential Information
(A) is or hereafter becomes public other than by a breach of this Agreement,
(B) was already in the receiving party's possession and not subject to an
obligation of confidentiality prior to any disclosure of the Confidential
Information to the receiving party, (C) has been or is hereafter obtained by the
receiving party from a third party which, to the knowledge of the receiving
party, was not bound by any confidentiality obligation with respect to the
Confidential Information, (D) is required to be disclosed pursuant to judicial
order, but only to the extent of such order and after reasonable notice to the
disclosing party so as to allow the disclosing party to intervene to seek
confidential treatment or (E) is required to be disclosed by any government
authority which regulates the business of the receiving party, but only to the
extent of such required disclosure and after reasonable notice to the disclosing
party so as to allow the disclosing party to intervene to seek confidential
treatment. Without limiting the generality of the foregoing, GP shall ensure
that no third party is given access to the Plant Facility unless such third
party has entered into a non-disclosure agreement with each of GP and EarthShell
(it being understood that such non-disclosure agreements will not be required
from couriers, suppliers, or other third parties that have limited access only
to loading docks, mail rooms, office reception areas and other areas in which
Products are not being manufactured and in which no Confidential Information is
visible or accessible).

        17.    Savings Clause.    

        Should any part or provision of this Agreement be rendered or declared
invalid by reason of any law or by decree of a court or competent jurisdiction,
the invalidation of such part or provision of this Agreement shall not
invalidate the remaining parts or provisions hereof, and the remaining parts and
provisions of this Agreement shall remain in full force and effect.

        18.    Waiver.    

        Neither the failure or delay on the part of either Party to exercise any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or privilege preclude any other
or further exercise thereof or of any other right or privilege.

        19.    Governing Law.    

        This Agreement shall be governed by and construed in accordance with the
laws of Delaware, without giving effect to the choice of law rules thereof.

        20.    Amendment.    

        This Agreement may be amended only by the consent of each of the Parties
expressed in writing, signed by their duly authorized representatives.

        21.    Dispute Resolution.    

        (a)  All claims, disputes, controversies and other matters in question
arising out of or relating to this Agreement, or to the alleged breach hereof,
which cannot be resolved by the Representatives shall be settled by negotiation
between the executives of GP and EarthShell. If such executive negotiation is
unsuccessful within ten business days, GP and EarthShell shall submit the
dispute to non-binding mediation with an independent party mutually acceptable
to GP and EarthShell (with the cost of the mediation to be borne equally by GP
and EarthShell). If GP and EarthShell cannot mutually agree to a resolution
within ten business days, either Party may refer the dispute to binding
arbitration in accordance with procedures set forth in this Section 21. Each of
GP and EarthShell (i) waives the right to bring an action in any court of
competent jurisdiction with respect to any such claims, controversies and
disputes (other than any such action to enforce the award or other remedy
resulting from any arbitration pursuant to this Section 21), and

12

--------------------------------------------------------------------------------

(ii) waives the right to trial by jury in any suit, action or other proceeding
brought on, with respect to or in connection with this Agreement.

        (b)  Upon filing of a notice of demand for binding arbitration by either
GP or EarthShell, arbitration with the American Arbitration Association, or
comparable association if the American Arbitration Association is no longer in
existence, shall be commenced and conducted as follows:

            i.  All claims, disputes, controversies and other matters in
question shall be referred to and decided and settled by a standing panel of
three arbitrators, one selected by each of GP and EarthShell and the third by
the two arbitrators so selected. Selection of arbitrators shall be made within
thirty days after the date of the first notice of demand given pursuant to this
Section 21 and within thirty days after any resignation, disability or other
removal of such arbitrator. Following appointment, each arbitrator shall remain
a member of the standing panel, subject to refusal for just cause or resignation
or disability.

          ii.  The cost of each arbitration proceeding, including without
limitation the arbitrators' compensation and expenses, meeting room charges,
court reporter transcript charges and similar expenses shall be borne by the
party whom the arbitrators determine has not prevailed in such proceeding, or
borne equally by GP and EarthShell if the arbitrators determine that neither
party has prevailed. The arbitrators shall also award the party that prevails
substantially in its pre-hearing position its reasonable attorneys' fees and
costs incurred in connection with the arbitration. The arbitrators are
specifically instructed to award attorneys' fees for instances of abuse of the
discovery process.

          iii.  The sites of the arbitration shall be in Santa Barbara,
California unless GP and EarthShell agree otherwise.

        (c)  The arbitrators shall have the power and authority to, and to the
fullest extent practicable shall, abbreviate arbitration discovery in a manner
that is fair to GP and EarthShell in order to expedite the conclusion of each
alternative dispute resolution proceeding.

        (d)  The arbitration shall be governed by, and all rights and
obligations specifically enforceable under and pursuant to, the Federal
Arbitration Act (9 U.S.C. § 1, et. seq.).

        (e)  The arbitrators are empowered to render an award of general
compensatory damages and equitable relief (including, without limitation,
injunctive relief), but are not empowered to award punitive damages. The award
rendered by the arbitrators (i) shall be final, (ii) shall not constitute a
basis for collateral estoppel as to any issue, and (iii) shall not be subject to
vacation or modification. The arbitrators shall render any award or otherwise
conclude the arbitration no later than one hundred and eighty (180) days after
the date notice is given pursuant to this Section 21.

        22.    Counterparts.    

        This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

        23.    Assignment.    

        The rights and obligations in, to and under this Agreement shall be
binding upon and inure to the benefit of the Parties, their legal
representatives, successors and assigns. Neither Party may assign this Agreement
or any rights hereunder without the prior written consent of the other Party.

        24.    Entire Agreement.    

        This Agreement supersedes any prior understandings or agreements,
whether written or oral, and any contemporaneous oral agreements, between the
Parties hereto in regard to the subject matter hereof contains the entire
agreement between the Parties in regard to the subject matter hereof.

13

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties have caused this Technology Sublicense
Agreement to be executed and delivered by their duly authorized representatives
upon the date first herein written.

    EARTHSHELL CORPORATION
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:                  
 
 
GREEN PACKAGING, SDN BHD
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:                  

14

--------------------------------------------------------------------------------

EXHIBIT A

Licensed Patents

Application No.


--------------------------------------------------------------------------------

  Brief Title


--------------------------------------------------------------------------------

S. Korea: 95-703,450   Molded Containers Inorganically Filled Containers S.
Korea: 97-702,553   Molded Foam Starch Containers Reinforced With Fibers S.
Korea: 97-709,461   Method of Making Foamed Starch Containers PCT:
PCT/US00/10797   Flash Removal System PCT: PCT/US00/34337   Planar Mold Press
Apparatus PCT: PCT/US01/05407   Fiber Dispersion Methods PCT: PCT/US01/09943  
System for Metering and Delivering Molding Composition                  

15

--------------------------------------------------------------------------------

EXHIBIT B

Description of Product

        Noodle Bowl as agreed by customers.

16

--------------------------------------------------------------------------------

EXHIBIT C

Customers

        Nong Shim Company of Korea, as well as any other Korean manufacturer of
instant noodles.

        Other manufacturers of instant noodles bowls as mutually agreed
consistent with GP production capacity.

17

--------------------------------------------------------------------------------




QuickLinks


EXHIBIT 10.51



TECHNOLOGY SUBLICENSE AGREEMENT (RELATING TO CERTAIN ASIAN COUNTRIES)
